          Case 1:17-cv-01849-KBJ Document 33 Filed 08/26/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
WILDEARTH GUARDIANS,                 )
                                     )
            Plaintiff,               )
                                     )
vs.                                  )    Civil Action No. 17-1849 (KBJ)
                                     )
UNITED STATES BUREAU                 )
OF LAND MANAGEMENT,                  )
                                     )
            Defendant.               )
____________________________________)

                     STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a) and a settlement agreement, the parties

stipulate and agree to dismissal of this action with prejudice.


Dated: August 26, 2019                                            Respectfully submitted,

                                                                  JESSIE K. LIU
                                                                  D.C. Bar No. 472845
                                                                  United States Attorney

                                                                  DANIEL F. VAN HORN
                                                                  D.C. Bar No. 924092
                                                                  Chief, Civil Division

                                                        By: ___/s/__________________________
                                                               MATTHEW KAHN
                                                               555 Fourth Street, N.W.
                                                               Washington, D.C. 20530
                                                               (202) 252-6718
                                                               Matthew.Kahn@usdoj.gov

                                                                  Attorney for Defendant

                                                             ___/s/__________________________
                                                                Laura H. King (D.D.C. Bar
                                                                #MT0002)
                                                                Western Environmental Law Center
                                                                103 Reeder’s Alley
Case 1:17-cv-01849-KBJ Document 33 Filed 08/26/19 Page 2 of 2



                                       Helena, MT 59601
                                       (406) 204-4852
                                       king@westernlaw.org

                                       Attorney for Plaintiff
